Citation Nr: 0628848	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-03 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a claimed hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from July 
1956 to February 1959.  He also had service in the Air Force 
Reserve from February 1959 to July 1962 and the Army Reserve 
from February 1965 to January 1966.  He then served in the 
Army National Guard from July 1984 to July 1989.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2003 when it was remanded for 
further development.  

As part of its December 2003 remand, the Board requested 
development with respect to an issue of service connection 
for tinnitus.  Following that development, the RO granted 
service connection for that disorder.  Such action 
represented a full grant of benefits; and therefore, the 
Board has no further jurisdiction over that matter.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).  

The remaining issue of service connection for hearing loss is 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required.  


REMAND

The veteran claims that his hearing loss disability is the 
result of exposure to jet engine noise while working as a 
photographer on active duty.  He also reports having had 
noise exposure as a truck driver/heavy equipment operator in 
the National Guard.  

Following a March 2006 examination, a VA examiner noted that, 
during his Army National Guard duty, the veteran experienced 
a change in his left hearing acuity.  She opined that, if the 
veteran performed his National Guard duties daily, such 
change would have likely been due to noise exposure from 
heavy equipment.  However, she added that, if the veteran 
performed weekend duty only, it was not likely due to noise 
exposure from heavy equipment.  

In September 2005, the RO had requested that the New York 
State Division of Military and Naval Affairs verify all 
periods of the veteran's National Guard service, to include 
periods of active duty for training.  To date, the New York 
State Division of Military and Naval Affairs have not 
furnished such information.  

During the tendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
concerning VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim for VA 
benefits.  Dings/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006).  

The Court held that VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  As previously 
defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In the present appeal, the veteran was provided with notice 
of the type of information and evidence was needed to 
substantiate his claim for service connection for hearing 
loss disability.  However, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for such rating.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and notify him of 
the type of information and evidence that 
is necessary to substantiate the elements 
of the claim of service connection for 
hearing loss disability.  Such notice 
must include, but is not limited to, 
information concerning the assignment of 
a disability rating and effective date 
should service connection be awarded.   

2.  The RO should request that the New 
York State Division of Military and Naval 
Affairs verify all periods of the 
veteran's National Guard service from 
July 1984 to July 1989, to include 
periods of active duty for training and 
inactive duty training.  A failure to 
respond or a negative response to any 
request must be set forth in writing and 
associated with the claims folder.  

3.  When the development has been 
completed, the RO should undertake to 
review the veteran's claim of service-
connection.  If any benefits sought on 
appeal is not granted, then the veteran 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

